      Case 1:19-cr-00037-DHB-BKE Document 44 Filed 09/30/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                               u.sji;-;;;;;
                                        AUGUSTA DIVISION

                                                                               im SEP 30 A iQ: 33
                                                   -*•
UNITED STATES         OF AMERICA
                                                   *
                                                                                    O.uAi. -^ QA.
                                                   ■k
         V .                                                CR      119-037

                                                   *
GEORGE E.        SMITH,     JR.




                                            ORDER




         On September 3,           2020,   Defendant George E.           Smith,     Jr.       filed a

motion to amend the Judgment and Commitment Order to place him in

a Residential Re-Entry Center                   ("RCC")   or halfway house or on home

confinement.           At   the    time.   Defendant      had not       been    transferred to

the    custody of         the     Bureau   of   Prisons    ("BOP")      even     though he          had

been sentenced on December 17,                   2019.

         In his motion,            Defendant's      primary complaints            are       that    the

conditions of the county jail are not                       as agreeable as             a     federal

prison         and   that   he     is   being    deprived      of   federal       programs          and

facilities.           Defendant is now in BOP custody so the basis for his

motion is lacking.                Moreover,     this Court has no authority to order

an
      inmate's placement in a particular facility or program.                                      See,


e.g. ,    Jones v.     Woods,       2019 WL 2754731,      *4    (M.D.    Ala.    Jun.       4,   2019)

("[T]he BOP retains total discretion in determining where a federal

inmate is housed.") ; Brown v. Atkinson,                    2010 WL 3659634,                *4   (S.D.
     Case 1:19-cr-00037-DHB-BKE Document 44 Filed 09/30/20 Page 2 of 2



Fla.   Jun.    11,    2010)    (cited   sources             omitted).    Finally,      should

Defendant      wish   to   challenge     the          manner    of    execution       of    his

sentence, he must file a             writ of habeas corpus pursuant to 28

U.S.C. § 2241 in the district of his confinement.                          See Antonelli


V.   Warden, U.S.P. Atlanta, 542 F.3d 1348, 1352 (ll^h Cir. 2008)

("[C]hallenges to the execution of a sentence, rather than the

validity    of the     sentence      itself,          are    properly brought         under §

2241.")


       In   conclusion,       this   Court       is    unable    to     grant   the    relief

Defendant seeks; his motion to amend his Judgment and Commitment

Order (doc. no. 42) is therefore DENIED.

       ORDER    ENTERED       at   Augusta,       Georgia,        this                day     of

September, 2020.




                                                                                                   /■


                                                  UNITED                 DISTRICT     JUDGE




                                             2
